 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   FRANCO MACIAS, et al.,                          )   Case No.: 1:18-cv-1634 -DAD JLT
                                                     )
12                  Plaintiffs,                      )   ORDER TO SHOW CAUSE WHY SANCTIONS,
                                                     )   INCLUDING TERMINATING SANCTIONS,
13          v.                                       )
                                                     )   SHOULD NOT BE ISSUED
14   CITY OF DELANO,                                 )
                                                     )
15                  Defendants.                      )
                                                     )
16
17          The plaintiffs filed this action on November 28, 2018. (Doc. 1) The same day, the Court
18   issued the summons (Doc. 3) and its order setting the mandatory scheduling conference to occur on
19   February 26, 2019. (Doc. 3) The order reads,
20          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
21          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
22          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint Failure to timely serve the summons and
23          complaint may result in the imposition of sanctions, including the dismissal of unserved
            defendants.
24
25   (Doc. 4 at 1) The next day, the Court ordered that the person purporting to act as the child’s guardian
26   ad litem, file a motion seeking to be appointed in that role. (Doc. 5) Nevertheless, neither she nor
27   counsel responded to the order. Thus, on December 27, 2018, the Court ordered the plaintiffs to show
28   cause why the action should not be dismissed as to the child due the child’s lack of capacity to sue.

                                                         1
 1   (Doc. 6) Though ignoring the order to show cause, on January 2, 2019, the prospective guardian ad
 2   litem filed the motion and two days later, the Court granted it. (Doc. 8) Despite the failure to respond
 3   to the order to show cause, the Court discharged it based upon the filing of the motion and the need to
 4   move the case along. (Doc. 8)
 5          Once again, apparently, the plaintiffs have decided against prosecuting this action. They have
 6   not filed a proof of service and the defendant has not appeared. Therefore, the Court ORDERS:
 7          1.      No later than February 22, 2019, the plaintiffs SHALL show cause why sanctions, up
 8   to and including dismissal of the action, should not be imposed for its failure to comply with
 9   Fed.R.Civ.P. 4(m) and with the Courts orders and to prosecute this action;
10          2.      The scheduling conference is CONTINUED to March 28, 2019 at 9:30 a.m.
11          Failure to respond timely to this order by setting forth adequate legal justification for the
12   plaintiffs’ failures, will result in a recommendation that this action be dismissed.
13
14   IT IS SO ORDERED.
15      Dated:     February 13, 2019                           /s/ Jennifer L. Thurston
16                                                     UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
